DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 13 and 20 it is not clear if the “executable item” is the “first data item” or a different data item, or it is the transformed first data item.  As a result, it is not clear what is executed (e.g. the whole “data archive”; or any randomly selected “data item” that is an “executable item”) and if what is executed is even associated with the steps outlined in steps (B)-(F).
	It is not clear if the “selecting” of the “first data item” is done so that the first data item can become the “executable item” or the “selection” is unrelated to the “executable item”.  
	It is not clear if there is only one “executable item” in the “plurality of data items” and the “first data item” is used for support the execution of the “executable item” or if there are a plurality of executable items in the plurality of data items and the first data item is transformed to become the executable item.

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 103 over Laskey et al (U.S. Pat. 9841953) in view of Guiannotte et al (WO 2015/171117).
Guiannotte reference has be previously presented in IDS documents.

As per claim 1 Guiannotte teaches the invention substantially as claimed including a method, comprising: (A) receiving a data archive containing a plurality of data items (col 5 lines 25-31, 34-63, col 6 lines 15-18, 52-55; col 9 lines 19-26, col 12 lines 43-57, col 13 lines 3-10 one or more Java modules, representing input files and input resources, are provided to a linker a one or more archives); (B) selecting a first data item of the plurality of data items (col 7 lines 11-39, Fig. 3, col 11 lines 49-54 linker selectively transform different input files or input resources); (C) identifying a first property of the first data item, the first data property specifying a first type of data stored in the first data item; (D) selecting, from among a plurality of data transformations, a first data transformation corresponding to the first data format (col 7 lines 11-21, 30-39 based on a type of an input file or input resource different pluggable transform pipelines are selected); (E) transforming, by the first data transformation, the first type of data stored in the first data item to generate a first transformed data item; (F) replacing the first data item in the data archive with the first transformed data item (col 9 line 36 – col 10 line 2, col 14 lines 9-47 each input file and input resource can be transformed, and the output of each transformation is used, instead of the original input file and input resource, to construct an executable image of the program containing the original input files and resources); and (G) executing an executable item of the plurality of data items (col 2 lines 1-5, col 5 line 29-31, col 8 lines 3-7, 13-14, 20-26, 37-40 executable image is executed in a target environment).
	Laskey does not explicitly teach that the data type related property, which is used to determine what pluggable transform to apply, is a data format.

	However, Guiannotte explicitly teaches that the data type related property, which is used to determine what pluggable transform to apply, is a data format ([0028], [0077], [0078], pg. 26 lines 3-9 transformation is selected based on input and output file formats).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Laskey and Guiannotte since both utilizes teachings for performing pluggable transforms to facilitate software development.  One with ordinary skill in the art would be motivated to incorporate the teachings of Guiannotte into that of Laskey because Guiannotte further improves the flexibility of the pluggable transformation ([0013]-[0015]). 
 
As per claim 2 Laskey as modified by Guiannotte teaches wherein (D) further comprises: identifying a transformation scheme associated with the data archive, the transformation scheme identifying associations between a plurality of data formats and the plurality of data transformations, the plurality of data formats including the first data format; and identifying the first data transformation as associated with the first data format in the transformation scheme (Laskey col 7 lines 11-39, Fig. 3, col 9 lines 20-67, col 11 lines 49-54; col 14 lines 9-20 different transformations are performed on different files or resources; Guiannotte [0028], [0077], [0078], pg. 26 lines 3-9 transformation is selected based on input and output file formats).

As per claim 3 Laskey teaches wherein the transformation scheme is identified based on one or both of (i) a source of the data archive and (ii) a file type of the data archive (col 7 lines 30-39, col 9 lines 4-6, 16-18, col 10 lines 41-56).
  
As per claim 4 Laskey teaches wherein the transformation scheme is specified by a preference associated with the data archive (col 7 lines 11-21, 30-39).  

As per claim 5 Laskey teaches wherein (B) to (F) are repeated for at least a subset of the plurality of data items (col 7 lines 11-39, Fig. 3, col 9 lines 20-67, col 11 lines 49-54 linker selectively transform one or more input files or input resources).  

As per claim 6 Laskey as modified by Guiannotte teaches wherein repeating (B) to (F) further comprises identifying a second data item with a second data format different from the first data format and identifying a second data transformation different from the first data transformation (Laskey col 7 lines 11-39, Fig. 3, col 9 lines 20-67, col 11 lines 49-54; col 14 lines 9-20 different transformations are performed on different files or resources; Guiannotte [0028], [0077], [0078], pg. 26 lines 3-9 transformation is selected based on input and output file formats).  

As per claim 7 Laskey as modified by Guiannotte teaches wherein (B) to (F) are performed in parallel for the first data item and the second data item (Laskey Fig. 2 different transformation pipelines are used for different files in parallel; Guiannotte [0026] transformations can be done in parallel).  

As per claim 8 Laskey teaches wherein the first data transformation is performed by a first transformation system and the second data transformation is performed by a second transformation system (Fig. 2, col 7 lines 11-39, Fig. 3, col 9 lines 20-67, col 11 lines 49-54; col 14 lines 9-20 different transformation pipelines are used for different files).  

As per claim 9 Laskey teaches wherein the first data transformation specifies a plurality of transformation elements for transforming the first type of data (col 7 lines 4-39, col 9 lines 4-6, 16-18, col 10 lines 41-56).  

As per claim 10 Laskey teaches wherein (D) further comprises identifying a second data transformation corresponding to the first data format, and wherein (E) further comprises transforming, by both of the first data transformation and the second data transformation, the first type of data stored in the first data item to generate the first transformed data item (Fig. 2 col 7 lines 4-25, col 9 lines 36-63, col 15 lines 8-10).  

As per claim 11 Laskey teaches wherein the first type of data stored in the first data item is transformed by the first data transformation before being transformed by the second data transformation (col 9 lines 36-63, col 10 lines 41-46, col 14 lines 27-45).  

As per claim 12 Laskey teaches wherein (G) is performed by a runtime environment and wherein replacing the first data item in the data archive with the first transformed data item improves compatibility of the data archive with an execution requirement of the runtime environment (col 5 lines 4-20, col 7 lines 47-60).

As per claims 13-19 they are reworded system versions of method claims 1, 2, 5, 6, 8, 10 and 11.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 2, 5, 6, 8, 10 and 11, respectively.

As per claim 20 it is a reworded product version of method claim 1.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198